DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-9 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims have been amended to include the recitation of “untreated cacao pulp”. It is not clear what applicant intends to claim by introducing the “untreated” limitation in the reference to a cacao pulp. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notes: “Co-fruit” is defined in the specification paragraph 0036 to refer to any fruit which is a secondary product from an agricultural plant which is grown primarily for its non-fruit plant parts. The primary product may be seeds, beans, nuts, leaves, flowers, roots, tubers, bulbs or steams. It may also refer to portions of the fruit which are discarded in processes which produce products from the more desirable fruit parts.

“Commercial sterility” is defined in the specification paragraph 0058 to mean a condition achieved by: the application of heat which renders the food free of microorganisms capable of reproducing in the food under normal non-refrigerated conditions of storage and distribution and viable microorganisms, including spores of public health significance; or by the control of water activity and the application of heat which renders the food free of microorganisms capable of reproducing in the food under normal non-refrigerated conditions of storage and distribution.
Claims 1-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al (WO 2014/005801) in view of Jacops et al (US 2008/0014303 A1) and Parducci et al (US 2013/0316056 A1).
Silva et al (Silva) teaches an edible gel composition comprising: a comminuted plant material, 35-93% water, pectin which is a hydrocolloid, pectin methyl esterase, and polyols which are sweetener additives (abstract, page 4 line 15 through page 5 line 17, page 10 lines 17-21, page 24 lines 1-21). As Silva teaches the moisture content of 35-93%, the product of Silva would contain a solids content of about 7-65% which encompasses the claimed range. Silva teaches that the product is packaged (abstract and page 25 lines 1-4), has a water activity of 0.60-0.95 (page 10 lines 25-26), a pH of preferably 3.5-7 (page 24 lines 25-27), and a break point (initial bite compression force) of preferably 15-1000 grams (page 9 lines 4-16). Silva teaches that the product comprises an acidulant selected from the group including citric and acetic acid (page 29 lines 10-24 and page 33 lines 15-33).
Regarding the plant material as a co-fruit pulp base as recited in claim 1, as Silva teaches that the comminuted plant material may be fresh plant cells, fragments, and/or clusters but is not considered the juice derived therefrom (page 10 line 30 through page 11 line 13 and page 26 lines 10-30) the teachings of the prior art are considered to encompass or at 
Regarding the product as free of artificial flavors as recited in claim 1, as Silva teaches that the product has the perception of naturalness (page 40 lines 1-7) and exemplifies added flavors as from plant and vegetable materials and not from any artificial ingredient (page 22 lines 1-15) to form the product of Silva without artificial flavors would have been at least obvious to one of ordinary skill in the art. To form a product of the prior art with the disclosed ingredients and nothing more would have been common sense and a direct suggestion of the prior art.
Regarding the composition as in a sealed package, commercially sterile, and stable for at least 9 months at ambient temperature conditions when maintained in a sealed package as recited in claim 1, although Silva teaches of a packaged gel composition Silva is silent to the claimed limitations. Jacops et al (Jacops) teaches of packaged and gelled fruit pulp products, wherein a need for shelf stable fruit products was recognized (abstract and paragraph 0009). Jacops teaches that the packaging was suitable for maintaining the product in a shelf stable condition, wherein the packaging was impermeable to microorganisms and gases such as oxygen (paragraphs 0039). Jacops teaches that a packaged gelled fruit product also treated with pressure and heat could be stored at typical chilled temperatures of about 7C for at least 1 month, most preferably 1 year without unacceptable deterioration of organoleptic properties or appearance, or without developing microbiological activity outside regular limits, and that an ambient stable product could be stored with similar stability at typical room temperatures (paragraph 0053). It would have been obvious for the gelled and packaged fruit pulp of Silva to be packaged in a sealed container in a commercially sterile and stable condition as Jacops teaches that such products were needed and could be obtained through standard and known treatments, including with sealed packaged, i.e. packaging impermeable to gases including oxygen. To use known processing means, such as packaging, to obtain known results, 
Regarding the product as dimensionally stable for at least 3 months and as exhibiting no syeresis when stored at ambient conditions for at least 3 months as recited in claim 1, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case as the instant specification states that pectin of the instant invention is demethoxylated by the action of added pectin methyl esterase to form a gel with the water present, thus binding it into a dimensionally stable gel structure (paragraph 0079) and as Silva teaches of a gel product, wherein pectin is treated for deesterification of the methyl groups by the action of added pectin methyl esterase (page 6 lines 6-13, page 14 lines 32-33, page 28 lines 1-8) the product of the prior art is considered to encompass or at least make obvious the product as instantly claimed. Additionally as the prior art teaches of a composition comprising an overlapping composition to that as disclosed, including an overlapping amount of hydrocolloid including pectin and an overlapping amount of pulp (instant invention, greater than 50% water, greater than 30% pulp material and about 0.5- 12% hydrocolloid, pectin— claim 1 and paragraphs 0073 and 0075; Silva, 0.3-10% pectin, 35- 95% water and 10-91% pulp material — page 10 lines 16-20 page 15 lines 13-15, page 11 line 30 through page 12 line 1 and page 25 lines 1-4) the claimed product is considered encompassed or at least obvious over the teachings of the prior art. The position of 
Regarding the composition as comprising a fruit selected from the group including mango, pineapple and grapefruit as recited in claim 8, as Silva teaches that the gel comprises addition of other ingredients as taste imparting components selected from the group including fruit pieces (page 32 lines 12-15), the use of known fruits, such as and including mango, pineapple and grapefruit as taste enhancers would have been an obvious suggestion of the prior art.
Regarding the composition as having a bloom of greater than 250 grams of force as recited in claim 36, as discussed above the claimed limitation is unclear. Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 480, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case as the instant specification states that embodiments with a bloom of greater than 250, the gel will also have a texture strength of 500g (paragraphs 0069 and 115) and as Silva teaches gel strength of preferably 15-1000 grams (page 9 lines 4- 16) the product of the prior art is considered to encompass or at least make obvious the product as instantly claimed. Additionally as the prior art teaches of a composition comprising an overlapping composition to that as disclosed, including an 
Claim 1 has been amended to include the recitation of claim12 now canceled.
As discussed above Silva teaches an edible gel composition comprising a comminuted plant material. Silva is silent to said plant material as cacao pulp as recited in claim 12.
Regarding the plant material as cocoa pulp as recited in claim 12, Parducci et al (Parducci) teaches that cocoa pulp was a super food with significant health benefits that would be used to make cocoa jelly (paragraph 0009). It would have been obvious for the plant material of Silva to be cocoa pulp in view of Parducci. One would have been motivated to use cocoa pulp as the comminuted plant material of the jelly of Silva because Parducci teaches that cocoa pulp was a super food with significant health benefits that would be used to make foods including cocoa jelly.







Response to Arguments
Applicant's arguments filed 06/09/2020 have been fully considered but they are not persuasive. 
The rejection of claims 1-9, 12-15 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 15/765,290 has been withdrawn in view of the abandonment of the copending Application.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Neither Silva et al (WO 2014/005801) nor Jacops et al (US 2008/0014303 A1) are relied upon as a teaching of cacao pulp. Parducci et al (US 2013/0316056 A1) is relied upon as a teaching of cacao pulp. Parducci et al (Parducci) teaches that cocoa pulp was a super food with significant health benefits that would be used to make cocoa jelly (paragraph 0009). It would have been obvious for the plant material of Silva to be cocoa pulp in view of Parducci. One would have been motivated to use cocoa pulp as the comminuted plant material of the jelly of Silva because Parducci teaches that cocoa pulp was a super food with significant health benefits that would be used to make foods including cocoa jelly.
Applicant argues that the use of cacao pulp in the composition of Silva would adversely affect the savory nature of the product. This argument is not convincing as it is based upon opinion with no factual evidence to support it.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/            Primary Examiner, Art Unit 1791